Citation Nr: 1400928	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the left foot.

5.  Entitlement to a increased disability rating in excess of 30 percent for peripheral neuropathy of the right foot.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which increased the Veteran's disability rating for PTSD to 50 percent, effective April 27, 2009; and continued 20 percent disability ratings for peripheral neuropathy of the left and right upper extremities and left and right feet.  The Veteran filed notice of disagreements (NOD) with these determinations in July and September 2009, and timely perfected his appeal in January 2010.

Subsequently, in a May 2012 rating decision, the RO increased the Veteran's disability ratings for PTSD to 70 percent, peripheral neuropathy of the right upper extremity to 40 percent, peripheral neuropathy of the left upper extremity to 30 percent, peripheral neuropathy of right foot to 30 percent, and peripheral neuropathy of the left foot to 30 percent, all effective January 25, 2011. 






FINDING OF FACT

The Board was notified that the Veteran died on October [redacted], 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


